TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00070-CV



         Destry W. Kittman, Glendee Kittman and Martha S. Kittman, Appellants

                                                  v.

            W. Shane Kittman, Donald E. Arthur and Gwen B. Arthur, Appellees


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 36643, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               The parties have filed a joint motion requesting a thirty-day abatement to aid efforts to

resolve their dispute through settlement. We grant the motion and abate this appeal until February 1,

2016. On or before that date, the parties should either (as applicable) file a motion to reinstate and

for final disposition in accordance with their settlement or file a report advising the Court of the

status of the appeal and if any extension of the abatement is warranted.



Before Justices Puryear, Pemberton, and Goodwin

Abated

Filed: December 31, 2015